USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 1 of 43


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 ENVIRONMENTAL LAW & POLICY                           )
 CENTER and HOOSIER ENVIRONMENTAL                     )
 COUNCIL                                              )
                                                      )
                       Plaintiffs                     )
                                                      )    Case No. 19-cv-473
                  v.                                  )
                                                      )
 ARCELORMITTAL BURNS HARBOR, LLC,                     )
 and ARCELORMITTAL USA, LLC                           )
                                                      )
                       Defendants                     )
                                                      )


                                           COMPLAINT



       Plaintiffs Environmental Law & Policy Center (“ELPC”) and Hoosier Environmental

Council (“HEC”) (collectively “Plaintiffs”) bring this action on behalf of themselves and their

members. Plaintiffs allege as follows:

                                    NATURE OF THE ACTION

       1.      In August 2019, Defendants ArcelorMittal Burns Harbor, LLC’s and

ArcelorMittal USA, LLC’s steel mill (“Steel Mill”) discharged toxic levels of cyanide and

ammonia into the East Arm of the Little Calumet River, which flows into Lake Michigan. The

days-long toxic spill violated numerous provisions of the Steel Mill’s permit issued under the

Clean Water Act. It also killed thousands of fish, shut down nearby beaches—including in

Indiana Dunes National Park—and closed a drinking water intake in Lake Michigan. Making

matters worse, Defendants failed to report the spill to government officials or neighboring

communities as required by the Steel Mill’s Clean Water Act permit.

                                                1
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 2 of 43


       2.      The August 2019 incident was not an isolated event. Over the past five years,

Defendants have repeatedly violated the Steel Mill’s Clean Water Act permit by, among other

things, exceeding discharge limits for dangerous pollutants like cyanide and ammonia, failing to

report exceedances, and failing to maintain the Steel Mill in good working order. Defendants

have not taken actions sufficient to prevent and avoid future permit violations of the types

alleged in this Complaint. Absent an appropriate order from this Court, Defendants’ Clean Water

Act violations are likely to continue.

       3.      Plaintiffs are non-profit environmental organizations with members who live near

the Steel Mill and use and enjoy the surrounding natural resources, including the East Arm of the

Calumet River, Lake Michigan and its beaches, and Indiana Dunes National Park. Plaintiffs’

members also obtain drinking water from Lake Michigan intakes affected by the Steel Mill’s

discharges. Plaintiffs bring this citizen enforcement action on behalf of themselves and their

members pursuant to Section 505(a) of the Clean Water Act, 33 U.S.C. §1365(a) to redress

Defendants’ past Clean Water Act violations and to enjoin continuing and future violations.

       4.      Plaintiffs seek remedies available under Section 505 of the Clean Water Act, 33

U.S.C. § 1365, including: (1) a declaratory judgment that Defendants violated the Clean Water

Act, (2) appropriate injunctive relief, including equipment improvement and operating changes

to reduce pollution and prevent future violations; (3) monetary civil penalties; and (4) costs,

including attorney and expert witness fees.

                                JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

this dispute arises under the laws of the United States, namely Section 505(a) of the Clean Water

Act, 33 U.S.C. §1365(a).



                                                 2
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 3 of 43


        6.      Venue in this district is appropriate under 33 U.S.C. §1365(c) because the Steel

Mill is located in this district.

                                            PARTIES

        7.      Plaintiff Environmental Law & Policy Center is a public interest environmental

and economic development advocacy organization focused on protecting the environment and

public health in the Midwest, including Indiana and the Great Lakes. ELPC is a not-for-profit

corporation organized under Illinois law.

        8.      ELPC has members who live, own homes, or spend time in Northwest Indiana

near the Steel Mill, including members who live in the towns of Ogden Dunes and Portage,

Indiana.

        9.      ELPC members in Ogden Dunes, Indiana obtain their drinking water from Lake

Michigan, including from at least one intake that is affected by the Steel Mill’s discharges.

        10.     ELPC has members who use and enjoy and intend to continue using and enjoying

natural resources near and around the Steel Mill, including the East Arm of the Little Calumet

River, Lake Michigan and the beaches on its southern coastline, and the Indiana Dunes National

Park. The Steel Mill’s illegal pollution discharges and other permit violations have harmed and

continue to harm such ELPC members’ use and enjoyment of these natural resources.

        11.     Plaintiff Hoosier Environmental Council is a public interest environmental

advocacy organization focused on protecting the environment and public health in Indiana. HEC

is a not-for-profit corporation organized under Indiana law.

        12.     HEC has members who live near the Steel Mill, including in the town of Ogden

Dunes and Portage, Indiana.




                                                 3
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 4 of 43


       13.       HEC members in Ogden Dunes, Indiana obtain their drinking water from Lake

Michigan, including from at least one intake that is affected by the Steel Mill’s discharges.

       14.       HEC has members who use and enjoy and intend to continue using and enjoying

natural resources around the Steel Mill, including the East Arm of the Little Calumet River, Lake

Michigan and the beaches on its southern coastline, and the Indiana Dunes National Park.

ArcelorMittal’s illegal pollution discharges and other permit violations have harmed and

continue to harm such HEC members’ use and enjoyment of these natural resources.

       15.       Plaintiffs are “citizens” who may commence a civil action under this section of

the Clean Water Act within the meaning of 33 U.S.C. §§ 1362(5), 1365(a), and 1365(g).

Plaintiffs sue on behalf of themselves and their individual members described above.

       16.       Defendant ArcelorMittal Burns Harbor, LLC (“Arcelor Burns Harbor”) is a

Delaware limited liability company with its principal place of business in Burns Harbor, Indiana.

       17.       Defendant ArcelorMittal USA, LLC (“Arcelor USA”) is a Delaware limited

liability company with its principal place of business in Chicago, Illinois. Arcelor USA is the

parent company of Arcelor Burns Harbor.

       18.       Arcelor USA and Arcelor Burns Harbor are each “persons” within the meaning of

33 U.S.C. § 1362(5).

       19.       Defendants own and operate the Steel Mill, which is located at 250 U.S. Highway

12, Burns Harbor, Indiana, 46304. The Steel Mill is adjacent to Lake Michigan and near the

towns of Ogden Dunes and Portage, Indiana. The Steel Mill is adjacent to the Indiana Dunes

National Park.

       20.       On information and belief, Arcelor USA exercises financial and managerial

control over Arcelor Burns Harbor, including approval of all budgets and expenditures that are



                                                  4
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 5 of 43


necessary for Arcelor Burns Harbor to comply with the Clean Water Act, its permit pursuant to

the Clean Water Act, and any relief ordered by this Court.

                    NOTICE REQUIRED UNDER CLEAN WATER ACT

       21.     Section 505(b) of the Clean Water Act requires prospective plaintiffs filing a

citizen suit to provide notice via certified mail of their intent to sue to the Administrator of the

United States Environmental Protection Agency (“U.S. EPA”), to the State in which the alleged

violations occur, and to prospective defendants at least 60 days before commencing any suit. 33

U.S.C. § 1365(b).

       22.     On October 4, 2019, Plaintiffs sent via certified mail with return receipts the

notice required by Section 505(b) of the Clean Water Act. A true and accurate copy of Plaintiffs’

60-day notice letter (“Notice Letter”) is attached as Exhibit A.

       23.     On or before October 11, 2019, all required parties received notice in accordance

with Section 505(b) of the Clean Water Act. See Exhibit B (return receipts). More than sixty

days have passed since such notice was received.

       24.     Neither U.S. EPA nor the State of Indiana has commenced (let alone begun

diligently prosecuting) a civil or criminal action in a court of the United States or the State of

Indiana to redress the violations addressed in the Notice Letter and described in this Complaint.

                                 STATUTORY BACKGROUND

       25.     The objective of Clean Water Act is to “restore and maintain the chemical,

physical, and biological integrity of the Nation’s waters” 33 U.S.C. § 1251(a). That objective

includes protecting “fish, shellfish, and wildlife” and the public’s right to “recreat[e] in and on

the water.” 33 U.S.C. § 1251(a) (2). The Clean Water Act prohibits “the discharge of toxic

pollutants in toxic amounts.” 33 U.S.C. § 1251(a)(3).



                                                   5
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 6 of 43


       26.     Section 301 of the Clean Water Act prohibits the “discharge of any pollutant by

any person” into navigable waters, except in compliance with a permit issued by U.S. EPA as

part of National Pollution Elimination Discharge System (“NPDES”) program. 33 U.S.C.

§ 1311(a). U.S. EPA can delegate NPDES permitting and enforcement authority to a state

pursuant to Section 402 of the Clean Water Act, 33 U.S.C. § 1342. U.S. EPA has delegated such

authority to the Indiana Department of Environmental Management (“IDEM”) for discharges

into navigable waters within its jurisdiction.

       27.     The “discharge of a pollutant” includes “any addition of any pollutant to

navigable waters from any point source.” 33 U.S.C. § 1362(12).

       28.     A “pollutant” is “dredged spoil, solid waste, incinerator residue, sewage, garbage,

sewage sludge, munitions, chemical wastes, biological materials, radioactive materials, heat,

wrecked or discarded equipment, rock, sand, cellar dirt and industrial, municipal, and

agricultural waste discharged into water.” 33 U.S.C. § 1362(6).

       29.     A “point source” is “any discernible, confined and discrete conveyance, including

but not limited to any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container,

rolling stock, concentrated animal feeding operation, or vessel or other floating craft, from which

pollutants are or may be discharged.” 33 U.S.C. § 1362(14).

       30.     NPDES permits regulate pollutant discharges from point sources by detailing

certain requirements, such as numeric effluent limitations, narrative water quality standards, and

monitoring and reporting requirements. 33 U.S.C. § 1342; 33 U.S.C. § 1362(11).

       31.     Numeric effluent limitations set the level a pollutant can be discharged by a point

source. 33 U.S.C. § 1342; 33 U.S.C. § 1362(11). Narrative water quality standards prohibit a




                                                  6
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 7 of 43


regulated facility from causing unacceptable conditions in and on the water without reference to

numeric limitations. 33 U.S.C. § 1342; 33 U.S.C. § 1362(11); 33 U.S.C. § 1313.

       32.     Failure to comply with any NPDES permit condition is a violation of Section 301

of the Clean Water Act, 33 U.S.C. § 1311, and is actionable by citizens under Section 505 of the

Clean Water Act. 33 U.S.C. § 1365(a)(1).

       33.     Section 505 of the Clean Water Act grants district courts jurisdiction “to enforce .

. . effluent standard[s] or limitation[s] . . . and to apply any appropriate civil penalties under

section 1319(d)” of the Clean Water Act in citizen suits. 33 U.S.C. § 1365(a).

       34.     Section 309 of the Clean Water Act provides that “any person” who violates

Section 301 of the Clean Water Act, 33 U.S.C. § 1311, or violates any NPDES permit condition

“shall be subject to a civil penalty.” 33 U.S.C. § 1319(d).

       35.     Each separate violation of the Clean Water Act subjects the violator to a civil

penalty of up to $37,500 per day per violation for violations between January 12, 2009 and

November 2, 2015, and up to $52,414 per day for violations after November 2, 2015. 33 U.S.C.

§§ 1319(d), 1365(a); 40 C.F.R. §§ 19.1-19.4.

       36.     Under Section 505 of the Clean Water Act, the court may also award the “costs of

litigation (including reasonable attorney and expert witness fees) to any prevailing or

substantially prevailing party.” 33 U.S.C. § 1365(d).

                                  FACTUAL BACKGROUND

                                 The Steel Mill’s NPDES Permit

       37.     Each point from which the Steel Mill discharges wastewater is known as an

“outfall” and is treated as a separate point source.

       38.     An external outfall empties directly into a water body covered by the Clean Water

Act.
                                                   7
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 8 of 43


          39.   An internal outfall empties waste out of the Steel Mill to combine with other

waste streams before its ultimate discharge through an external outfall. A diagram of the Steel

Mill’s wastewater stream can be found in Exhibit C.

          40.   At all relevant times, NPDES Permit No. IN0000175 (“Permit”) has covered

discharges from the Steel Mill’s External Outfalls 001, 002, and 003, as well as Internal Outfalls

011 and 111. External Outfall 001 discharges into the East Arm of the Little Calumet River,

which flows into Lake Michigan. Defendants have exclusive control over the systems, processes,

and operations of the discharges from the outfalls at the Steel Mill covered by the Permit.

          41.   The current Permit became effective on July 1, 2016 and expires June 30, 2021.

          42.   The preceding version of the Permit (which had the same number) was effective

from March 1, 2011 until issuance of the current Permit. All relevant distinctions between the

permit requirements are accounted for in the tables of violations below.

          43.   The Permit contains four types of requirements relevant to this case: (a) effluent

limitations; (b) narrative water quality standards; (c) reporting requirements; and (d) affirmative

duties.

Effluent Limitations

          44.   Part I.A. of the Permit sets numeric effluent limitations on discharge levels of

certain pollutants. It also requires the Steel Mill to monitor discharges of the pollutants subject to

effluent limitations.

          45.   Pollutants are subject to different types of limits, such as maximum, minimum,

daily maximum, 7-day average, and monthly average. A pollutant may be subject to multiple

limits, such as a daily and a 7-day or monthly average limit.

          46.   Part I.A.1 of the Permit sets the following effluent limitations for Outfall 001:



                                                  8
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 9 of 43


                                           Outfall 001

                Monthly        Daily                     Monthly         Daily
                Average        Maximum                   Average         Maximum
 Parameter      Load           Load          Unit        Concentration   Concentration    Unit
 Phenols        14             22            lbs/day
 Copper         20             39            lbs/day     0.018           0.035            mg/L
 Silver         0.054          0.11          lbs/day     0.048           0.097            ug/L
 Mercury        0.0015         0.0037        lbs/day     1.3             3.2              ng/L
 Zinc           169            326           lbs/day     150             290              ug/L
 Total Residual 11             23            lbs/day     10              20               ug/L
 Chlorine
 Whole                                                   1.0             1.0              TU
 Effluent
 Toxicity
 Free Cyanide 5                9.9           lbs/day     4.4             8.8              ug/L
                Daily          Daily
 Parameter      Minimum        Maximum       Unit
 pH             6.0            9.0           s.u.
                               Daily
 Parameter        Month        Maximum       Unit
 Temperature      Jan          60            deg F
                  Feb          60            deg F
                  Mar          65            deg F
                  Apr          71            deg F
                  May          81            deg F
                  Jun          86            deg F
                  Jul          86            deg F
                  Aug          86            deg F
                  Sep          85            deg F
                  Oct          80            deg F
                  Nov          75            deg F
                  Dec          65            deg F


       47.     Part I.A.1 of the Permit sets the following effluent limitations for ammonia from

Outfall 001:




                                                9
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 10 of 43


                                             Outfall 001

                7-Day            Daily                     7-Day            Daily
                Average          Maximum                   Average          Maximum
Parameter Month Load             Load           Unit       Concentration    Concentration     Unit
Ammonia   Jan   720              915            lbs/day    0.68             0.86              mg/L
          Feb   645              910            lbs/day    0.72             1.02              mg/L
          Mar   940              1300           lbs/day    0.9              1.27              mg/L
          Apr   730              1030           lbs/day    0.82             1.16              mg/L
          May   680              970            lbs/day    0.74             1.05              mg/L
          Jun   650              920            lbs/day    0.62             0.87              mg/L
          Jul   375              540            lbs/day    0.36             0.51              mg/L
          Aug   385              540            lbs/day    0.37             0.52              mg/L
          Sep   550              775            lbs/day    0.82             1.16              mg/L
          Oct   635              900            lbs/day    0.67             0.95              mg/L
          Nov   530              680            lbs/day    0.47             0.6               mg/L
          Dec   635              900            lbs/day    0.9              1.27              mg/L


       48.    Part I.A.4 of the Permit sets the following effluent limitations for Outfall 011:

                                             Outfall 011
                                            Monthly Daily
                                            Average Maximum
                    Parameter               Load        Load          Unit
                    Total Cyanide                       21            lbs/day
                    Zinc                    28.4        85.2          lbs/day
                    Lead                    19.8        40            lbs/day
                    Total Residual                      4.32          lbs/day
                    Chlorine
                    Naphthalene                           0.402       lbs/day
                    Tetrachloroethylene                   0.602       lbs/day


       49.    Part I.A.5 of the Permit sets the following effluent limitations for 2,3,7,8-

tetrachlorodibenzofuran (“2,3,7,8-TCDF”) from Internal Outfall 111:




                                                10
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 11 of 43


                                                Outfall 111

                                                     Daily
                                                     Maximum
                              Parameter              Concentration      Unit
                              2,3,7,8-TCDF           10                 pg/L

Narrative Water Quality Standards

        50.        Part I.B.1 of the Permit provides that, at all times, the discharge from all covered

point sources shall not cause receiving waters to contain pollutants that, among other things:

(a) are in amounts sufficient to be unsightly or deleterious; (b) produce color, visible oil sheen,

odor, or other conditions in such degree as to create a nuisance; or (c) are in amounts sufficient

to be acutely toxic to, or to otherwise severely injure or kill aquatic life, other animals, plants, or

humans.

        51.        Part I.B.2 of the Permit provides that, at all times, the discharge from all covered

point sources shall not cause receiving waters outside the mixing zone to contain substances in

concentrations which, based on available scientific data, are considered sufficient to injure, be

chronically toxic to, or be carcinogenic, mutagenic, or teratogenic to humans, animals, aquatic

life, or plants.

Reporting Requirements

        52.        Part II.C.3 of the Permit requires Defendants to report to IDEM any

noncompliance that may pose a significant danger to human health or the environment as soon as

Defendants become aware of the noncomplying circumstances.

        53.        Part II.C.3 of the Permit provides that any noncompliance that meets the

requirements of 327 IAC 2-6.1 shall be reported to IDEM within two hours from the time

Defendants become aware of it. 327 IAC 2-6.1 also requires reporting and containment of spills

of hazardous and objectional substances that may damage the waters of the state.

                                                    11
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 12 of 43


        54.      Part II.C.3 of the Permit requires Defendants to report any of the following types

of noncompliance to IDEM within 24 hours from the time Defendants become aware of the

noncompliance: (a) any unanticipated bypass of wastewater treatment systems that exceed any

effluent limitation in the Permit; (b) any “upset,” which is defined “an exceptional incident in

which there is unintentional and temporary noncompliance with technology-based permit

effluent limitations because of factors beyond the reasonable control of the permittee”; or (c) a

violation of a maximum daily discharge limitation for lead, zinc, total cyanide, mercury, phenols,

copper, and silver.

        55.      Part II.C.3 of the Permit requires Defendants to provide IDEM a written

submission within five days after Defendants learn of the noncompliance. The written

submission must identify: (a) the nature of the noncompliance; (b) the cause of the

noncompliance; (c) the period of noncompliance, including exact dates and times; (d) if the

noncompliance has not been corrected, the anticipated time it is expected to continue; and (e)

steps taken or planned to reduce and eliminate the noncompliance and prevent its reoccurrence.

        56.      Part II.C.4 of the Permit requires Defendants to report all noncompliance not

covered by Part II.C.3 to IDEM in the Steel Mill’s next “Discharge Monitoring Report.”

        57.      Discharge Monitoring Reports are self-monitoring reports that all NPDES

permittees in Indiana are required to prepare and file with IDEM. Discharge Monitoring Reports

identify sample results for pollutants covered by a NPDES permit and are submitted on a

monthly basis.

        58.      Part II.C.3 of the Permit and 327 IAC 2-6.1-7(5) requires Defendants to notify

potentially affected downstream users “upon discovery” of a spill that may damage the waters of

the state.



                                                 12
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 13 of 43


Affirmative Duties

       59.     Part II.A.2 of the Permit imposes a “Duty to Mitigate” requiring Defendants to

take all reasonable steps to minimize and/or correct any adverse impact to the environment

resulting from noncompliance with the Permit.

       60.     During period of noncompliance, Part II.A.2 of the Permit imposes a duty to

conduct accelerated or additional monitoring for the affected parameters, as appropriate or

requested by IDEM, in order to determine the nature and impact of the noncompliance.

       61.     Part II.B.1 of the Permit imposes a duty to at all times, maintain in good working

order and efficiently operate all facilities and systems used to achieve compliance with the other

terms and conditions of the Permit.

         The Steel Mill’s Blast Furnace Wastewater Treatment and Recycle System

       62.     The Steel Mill’s blast furnaces C and D are equipped with air scrubbers that wash

blast furnace gas prior to its emission into the atmosphere. This wash process generates

wastewater that contains pollutants, including cyanide and ammonia.

       63.     Cyanide is a toxic chemical that takes various forms. “Free cyanide” is composed

of molecular hydrogen cyanide and the cyanide ion. “Total cyanide” includes free cyanide as

well as other forms of cyanide that have the potential to become free cyanide.

       64.     Free cyanide is toxic to aquatic organisms, including fish.

       65.     Even short exposures to certain levels of free cyanide can be lethal to fish.

       66.     Free cyanide can also damage fishes’ reproductive capacity, impair their

swimming ability, and alter their growth.




                                                13
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 14 of 43


       67.     For humans, exposure to cyanide (whether free or total) in water may cause

shortness of breath, convulsions and seizures, chest pain, vomiting, headaches, and loss of

consciousness. Skin contact with cyanides in water can irritate and produce sores.

       68.     Ammonia is a form of nitrogen. When water contains too much ammonia, aquatic

organisms cannot sufficiently excrete it, leading to toxic and potentially deadly ammonia buildup

in internal tissues and blood.

       69.     For humans, exposure to liquid ammonia may cause burns or sores on the skin

and eyes, or in the mouth and throat if swallowed.

       70.     In part to destroy cyanide and reduce ammonia, the Steel Mill’s gas wash

wastewater is treated and then reused in the wash process through a dedicated wastewater

treatment and recycle system (“Recycle System”). This system includes an alkaline chlorination

process that destroys cyanide. Exhibit C contains an illustration of the Steel Mill’s wastewater

stream diagram with a red box around where the Recycle System is located in the wastewater

stream. See Exhibit C.

       71.     The Recycle System includes pumps, wells, and other equipment, housed in a

pump station building or pumphouse. The power source for the pumps is a 5,000-volt electrical

feed. The power source for the pump controls is a self-recharging 250-volt direct current battery

system (“Pump Control Battery”).

       72.     The Steel Mill has no backup power source for the pumps or pump controls.

       73.     To maintain hydraulic balance, gas wash wastewater is periodically removed from

the Recycle System and replaced with water from Lake Michigan.




                                                14
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 15 of 43


       74.     The removed wastewater is sent out of the pumphouse to the Steel Mill’s

Secondary Wastewater Treatment Plant, which treats all wastewater produced by the Steel Mill

and discharges it through Internal Outfall 011.

       75.     That discharge combines with other waste streams and is then discharged through

Outfall 001 into the East Arm of the Little Calumet River. The wastewater stream from the blast

furnace to Outfall 001 is illustrated in Exhibit C.

       76.     The Secondary Wastewater Treatment Plant does not treat wastewater for

cyanide. The only cyanide treatment at the Steel Mill occurs as part of the alkaline chlorination

process in the Recycle System.

       77.     The Secondary Wastewater Treatment Plan does not treat wastewater for

ammonia. Operation of the Recycle System results in sufficient ammonia reductions to satisfy

the Permit’s effluent limitations.

                 August 2019 Toxic Releases, Fish Kill, and Permit Violations

August 4-5, 2019 Ammonia Spill

       78.     On or about August 4, 2019, an air release valve on the Steel Mill’s pump station

return line to the blast furnace broke and released pressurized water to the ceiling of the pump

station. This water damaged the Pump Control Battery.

       79.     As a result of this water damage, the Pump Control Battery was unable to

recharge.

       80.     There was no alarm in place to alert Steel Mill personnel that the battery stopped

recharging.

       81.     Repairs to the air release valve took three hours. During that time, the Recycle

System was out of service.



                                                  15
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 16 of 43


       82.     During that time, the Steel Mill continued to operate the blast furnace at normal

speed and capacity.

       83.     With the Recycle System down, the Steel Mill used water from Lake Michigan

for the air scrubbers at blast furnaces C and D instead of using recycled water.

       84.     After one use for scrubbing, this water was sent from the pumphouse to the

Secondary Wastewater Treatment Plant and ultimately discharged through Outfalls 011 and 001.

       85.     Because it was not processed through the Recycle System, this gas wash

wastewater (a) was not put through the alkaline chlorination process to destroy cyanide; and (b)

was not fully treated for ammonia.

       86.     Using Lake Michigan water for gas-washing without running it through the

Recycle System is known as using water on a “once-through basis.”

       87.     Because using water on a “once-through basis” bypasses the critical treatments of

the Recycle System, it can cause discharges with elevated amounts of cyanide and ammonia.

       88.     For example, the Steel Mill used water on a once-through basis on or about May

5, 2015. As a result, the Steel Mill discharged cyanide at a concentration of 0.120 mg/L from

Outfall 011.

       89.     Using the measured value and the average monthly flow for May 2015, that

equated to approximately 75 pounds of cyanide.

       90.     Defendants nonetheless failed to test for cyanide on August 5, 2019. That is the

day elevated concentrations of cyanide would have been expected given the timing of the

Recycle System shutdown.

       91.     This failure to test for cyanide violated the Permit’s affirmative duty to conduct

accelerated or additional monitoring during periods of noncompliance.



                                                16
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 17 of 43


       92.     The Steel Mill tested for ammonia-nitrogen on August 5, 2019.

       93.     That test showed a concentration of 0.92 mg/L at Outfall 001, nearly two times

the concentration limit in the Permit of 0.52 mg/L. This exceedance resulted from the shutdown

of the Recycle System and use of gas wash water on once-through basis.

       94.     Defendants did not report this ammonia-nitrogen exceedance to IDEM until

August 25, 2019.

       95.     Although Defendants’ report acknowledged the exceedance, they said the cause

was unknown and did not acknowledge the August 4, 2019 Recycle System shutdown.

       96.     The August 4, 2019 Recycle System shutdown also caused the Steel Mill to

violate the narrative water quality standards in the Permit by discharging cyanide (free and total)

and ammonia in amounts sufficient to be acutely toxic to, or to otherwise severely injure or kill

aquatic life, other animals, plants, or humans.

       97.     Defendants never reported this violation to IDEM as required by section II.C.3 of

the Permit.

       98.     Defendants also failed to notify downstream users about the discharges caused by

the August 4, 2019 Recycle System shutdown.

       99.     The failure to notify downstream users violated Part II.C.3 of the Permit, as well

as the affirmative duty to mitigate in Part II.A.2 of the Permit.

       100.    The August 4, 2019 Recycle System shutdown and resulting ammonia spill

resulted from a failure to maintain the Steel Mill in good working order and operate it efficiently

as required by part II.B of the Permit.

August 11-16, 2019 Cyanide and Ammonia Spill

       101.    On or about August 11, 2019, the Pump Control Battery at the Steel Mill, which

had stopped recharging because of the August 4, 2019 incident, ran out of power.
                                                  17
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 18 of 43


        102.     Automatic check valves on seven pumps failed in a closed position, rendering the

pump station inoperable.

        103.     The pumphouse eventually flooded.

        104.     Water reached up to six feet from the floor and submerged the electrical power

feed to the pumps.

        105.     Steel Mill personnel eventually stopped the flooding, but the pumphouse could

not be repaired until it dried out.

        106.     The pumphouse repairs were completed on or about August 15, 2019.

        107.     The pump station and Recycle System at the Steel Mill resumed operation on or

about August 15, 2019.

        108.     During the time the pump station was inoperable at the Steel Mill, the Recycle

System could not be used.

        109.     Instead, the Steel Mill used water from Lake Michigan for gas washing on a once-

through basis.

        110.     Consequently, between approximately August 11 and August 15, 2019, gas wash

wastewater was sent to the Secondary Wastewater Treatment Plant and ultimately discharged

into the Little Calumet River without being treated for cyanide by the alkaline chlorination

process.

        111.     During that time, Defendants did not alter operations at the Steel Mill or take any

other action to reduce the volume of gas wash wastewater being released to the Secondary

Wastewater Treatment Plant.




                                                  18
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 19 of 43


       112.    The Steel Mill’s use of gas wash wastewater on a once-through basis between

August 11 and 15, 2019 led to substantial discharges of cyanide and ammonia that exceeded the

Permit’s effluent limitations.

       113.    For example, the 24-hour composite sample at Outfall 011 for August 13, 2019

yielded a total cyanide concentration of 0.26 mg/l.

       114.    That concentration converted into a daily load discharge of 188 pounds, nearly

nine times the Permit’s daily maximum 21-pound limit.

       115.    The chart in paragraph 155 below includes all effluent limitation violations

resulting from the August 11-15, 2019 Recycle System shutdown.

       116.    The Steel Mill’s cyanide and ammonia discharges in August 2019 killed fish and

harmed aquatic life.

       117.    IDEM eventually determined that the Steel Mill’s discharges between August 11-

16, 2019 killed more than 3,000 fish in the Little Calumet River.

       118.    The Steel Mill’s cyanide and ammonia discharges in August 2019 also caused

beaches along the southern coastline of Lake Michigan to close.

       119.    During at least some of the period from August 11, 2019 through August 16,

2019, the beaches in the Town of Ogden Dunes and the Indiana Dunes National Park were

closed to the public.

       120.    The Steel Mill’s cyanide and ammonia discharges also caused Indiana American

Water to close its drinking water intake in Lake Michigan during at least some of the period from

August 11, 2019 through August 16, 2019.

       121.    The town of Ogden Dunes gets its drinking water from the closed intake facility.




                                                19
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 20 of 43


        122.    The Steel Mill’s discharge described in paragraphs 101-120 above violated the

Permit’s narrative water quality standards, including prohibitions on pollutant discharges “in

amounts sufficient to be acutely toxic to . . . aquatic life.”

        123.    The Steel Mill’s discharge described in paragraphs 101-120 above reflected a

violation of the Permit’s affirmative duties to maintain the Steel Mill in good working order and

operate it efficiently.

        124.    This violation includes, but is not limited to, a failure to install a mechanism to

notify personnel that the Pump Control Battery stopped charging and a failure to arrange for

backup power for the pump controls in the event the Pump Control Batter stopped charging.

        125.    Because using water on a once-through basis creates substantial risk of cyanide

and ammonia exceedances, it triggers the affirmative duty to conduct accelerated or additional

monitoring under the Permit.

        126.    Defendants did not conduct any accelerated or additional monitoring when the

Steel Mill began using water on a once-through basis as a result of the incident described in

paragraphs 101-120 above. That failure violated the affirmative duty to conduct accelerated or

additional monitoring imposed by the Permit.

Defendants’ Failure to Report the August 11-16, 2019 Cyanide and Ammonia Spill

        127.    The Steel Mill’s personnel knew about the pump system failure at or around the

time it occurred on August 11, 2019.

        128.    The Steel Mill’s personnel also knew, at or around the time it started happening

on August 11, 2019, that gas wash water was being used on a once-through basis and thus being

sent to the Secondary Treatment Plant without being treated for cyanide by the alkaline

chlorination process.



                                                   20
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 21 of 43


       129.    The Steel Mill’s personnel screen for pollutants in the water entering the

Secondary Wastewater Treatment Plant’s influent once during each of the three, eight-hour shifts

per day.

       130.    On or about 4:30 a.m. on August 12, 2019, the influent screening process detected

cyanide.

       131.    Influent screening continued to detect cyanide during each subsequent eight-hour

shift until approximately the last shift on August 15, 2019.

       132.    Defendants also had historical knowledge that using water on a once-through

basis for gas washing caused cyanide and ammonia exceedances based on the May 5, 2015 and

August 4, 2019 events discussed in paragraphs 78-99 above.

       133.    Defendants nonetheless failed to report the noncompliance with effluent limits or

narrative water quality standards resulting from the pump system shutdown to IDEM within the

deadlines contained in part II.C.3 of the Permit.

       134.    Defendants did not notify IDEM of the influent screening results for cyanide until

after August 16, 2019.

       135.    The influent screening results showed wastewater with elevated cyanide

concentrations entering the Secondary Wastewater Treatment Plant from August 12 through

August 15, 2019.

       136.    The individual effluent exceedances that were not timely reported in August 2019

are included in the chart in paragraph 160 below.

       137.    Defendants also failed to notify downstream users about the discharges resulting

from the pump system shutdown.




                                                    21
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 22 of 43


       138.       The failure to notify downstream users violated Part II.C.3 of the Permit. It also

violated the affirmative duty to mitigate in Part II.A.2 of the Permit because it prevented

downstream users from responding to or mitigating the consequences of the Steel Mill’s

discharges.

       139.       Defendants also failed to disclose or take responsibility for the pump system

shutdown and resulting discharges when asked about it by government officials.

       140.       On or about August 12, 2019, IDEM and the Indiana Department of Natural

Resources responded to a report of distressed fish in the East Branch of the Little Calumet River.

       141.       On August 12, 2019, IDEM Emergency Response On-scene Coordinator David

Greinke told Defendants’ personnel, including Environmental Engineer Theresa Kirk, about the

distressed fish report and asked if the Defendants had any issues with its wastewater discharges

or elevated sample results at the Steel Mill.

       142.       Kirk responded that she was not aware of any wastewater issues or elevated

sample results.

       143.       On or about August 11, 2019, however, Kirk had been told by the Steel Mill’s

Manager of Operations that the pump station had become inoperable and lake water was being

used on a once-through basis to wash gas.

       144.       Kirk then met with IDEM Wastewater Inspector Nicholas Ream on

approximately August 14, 2019.

       145.       Ream asked if the Steel Mill was having any issues with its operations or

wastewater discharges.

       146.       Kirk acknowledged that the gas washing recycle system was having an issue but

said it was not impacting discharges at the Steel Mill.



                                                   22
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 23 of 43


        147.    In the same meeting, Kirk acknowledged to Ream that the Steel Mill had

exceeded the Permit’s daily maximum limit for ammonia-nitrogen of 0.52 mg/l at Outfall 001

with a result of 0.9 mg/l.

        148.    Kirk suggested, however, that nearby facilities (whose discharge also funnels into

Outfall 001) were responsible for the exceedance.

        149.    On or about August 16, 2019, Defendants finally acknowledged and took

responsibility for the cyanide and ammonia spill.

        150.    Defendants issued a press release stating “ArcelorMittal apologizes and accepts

responsibility for the incident from the Burns Harbor facility.” A true and correct copy of the

press release, as obtained from Defendants’ website, is attached as Exhibit D.

        151.    IDEM inspected the Steel Mill on August 14, August 22, September 11, and

October 1, 2019.

        152.    On October 21, 2019, IDEM released an investigative report that concluded

cyanide released from the Steel Mill in August 2019 caused the fish kill described in paragraph

101-120 above. A true and correct copy of the IDEM investigative report is attached as Exhibit

E.

                              Additional Known Permit Violations

Narrative Water Quality Standard Violations

        153.    Between approximately October 18 through 20, 2019, the Steel Mill discharged

cloudy colored water from Outfall 001. That discharge violated the narrative water quality

standards in Part I.B.1 of the Permit.

Effluent Limitation Violations

        154.    The Steel Mill exceeded Permit effluent limitations on at least 88 occasions since

January 2015 from Outfalls 001, 011, and 111.

                                                23
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 24 of 43


       155.    Below is a non-inclusive list of numerical effluent limitation exceedances as of

the date of this Complaint in chronological order. This list is compiled from Discharge

Monitoring Reports (DMRs). This list also includes the exceedances that resulted from the

incidents in August 2019 described in detail above.

                                                                      DMR        Noncompliance
                                             Limit    Type of         Sample     Date
Outfall   Pollutant               Limit      Unit     Limit           Value      (approximate)
          Noel Statre 7Day
001       Chronic Ceriodaphnia    100        %        MINIMUM         48.96      6/30/2015
          Toxicity [chronic],
001       Ceriodaphnia dubia      1          toxic    MAXIMUM         2.04       6/30/2015
          LC50 Static Renewal
          48Hr Acute
001       Ceriodaphnia dubia      100        %        MINIMUM         84.78      10/13/2015
          Toxicity [acute],
001       Ceriodaphnia dubia      1          toxic    MAXIMUM         1.18       10/13/2015
001       Ammonia (nitrogen)      910        lb/d     DAILY MX        952        2/25/2016
001       Ammonia (nitrogen)      910        lb/d     DAILY MX        977        2/28/2016
001       Ammonia (nitrogen)      0.72       mg/L     7 DA MAX        0.76       2/28/2016
001       Ammonia (nitrogen)   645           lb/d     7 DA MAX        750        2/28/2016
          Noel Statre 7Day
001       Chronic Ceriodaphnia 100           %        MINIMUM         96.95      3/31/2016
          Toxicity [chronic],
001       Ceriodaphnia dubia   1             toxic    MAXIMUM         1.03       3/31/2016
001       Ammonia (nitrogen)      540        lb/d     DAILY MX        577        8/16/2016
001       Ammonia (nitrogen)      0.52       mg/L     DAILY MX        0.55       8/29/2016
001       Ammonia (nitrogen)      540        lb/d     DAILY MX        604        8/29/2016
001       Ammonia (nitrogen)      0.37       mg/L     7 DA MAX        0.41       8/30/2016
001       Ammonia (nitrogen)      385        lb/d     7 DA MAX        460        8/30/2016
          Temperature, water
001       deg. fahrenheit         86         deg F    DAILY MX        88         7/21/2017
          Temperature, water
001       deg. fahrenheit         86         deg F    DAILY MX        87         7/28/2017
          Temperature, water
001       deg. fahrenheit         86         deg F    DAILY MX        87         7/31/2017
          Temperature, water
001       deg. fahrenheit         86         deg F    DAILY MX        87         8/1/2017

                                                 24
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 25 of 43


                                                            DMR      Noncompliance
                                         Limit   Type of    Sample   Date
Outfall   Pollutant              Limit   Unit    Limit      Value    (approximate)
001       Ammonia (nitrogen)     385     lb/d    7 DA MAX   450      8/6/2017
001       Ammonia (nitrogen)     0.37    mg/L    7 DA MAX   0.46     8/6/2017
001       Ammonia (nitrogen)     540     lb/d    DAILY MX   899      8/6/2017
001       Ammonia (nitrogen)     0.52    mg/L    DAILY MX   0.92     8/6/2017
          Phenolics, total
001       recoverable            22      lb/d    DAILY MX   27       9/12/2017
001       Ammonia (nitrogen)     645     lb/d    7 DA MAX   702      2/26/2018
          Temperature, water
001       deg. Fahrenheit        60      deg F   DAILY MX   61       2/27/2018
          Temperature, water
001       deg. Fahrenheit        60      deg F   DAILY MX   62       2/28/2018
          Oil and grease,
011       hexane extr method     5584    lb/d    DAILY MX   8286     3/18/2018
          2,3,7,8-
          Tetrachlorodibenzofu
111       ran                    10      pg/L    DAILY MX   10.9     4/10/2018
001       Ammonia (nitrogen)     0.74    mg/L    7 DA MAX   0.81     5/21/2018
001       Ammonia (nitrogen)     680     lb/d    7 DA MAX   828      5/21/2018
          2,3,7,8-
          Tetrachlorodibenzofu
111       ran                    10      pg/L    DAILY MX   29.4     7/13/2018
          Temperature, water
001       deg. Fahrenheit        86      deg F   DAILY MX   87       7/13/2018
          Temperature, water
001       deg. Fahrenheit        86      deg F   DAILY MX   88       7/27/2018
          Temperature, water
001       deg. Fahrenheit        86      deg F   DAILY MX   87       8/2/2018
          Temperature, water
001       deg. Fahrenheit        86      deg F   DAILY MX   88       8/3/2018
          Temperature, water
001       deg. Fahrenheit        86      deg F   DAILY MX   88       8/4/2018
          Temperature, water
001       deg. Fahrenheit        86      deg F   DAILY MX   87       8/5/2018
          Temperature, water
001       deg. Fahrenheit        86      deg F   DAILY MX   87       8/9/2018
          Temperature, water
001       deg. Fahrenheit        86      deg F   DAILY MX   87       8/10/2018
          Temperature, water
001       deg. Fahrenheit        86      deg F   DAILY MX   89       8/12/2018

                                           25
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 26 of 43


                                                           DMR      Noncompliance
                                        Limit   Type of    Sample   Date
Outfall   Pollutant            Limit    Unit    Limit      Value    (approximate)
          Temperature, water
001       deg. Fahrenheit      86       deg F   DAILY MX   90       8/13/2018
          Temperature, water
001       deg. Fahrenheit      86       deg F   DAILY MX   87       8/14/2018
001       Ammonia (nitrogen)   0.51     mg/L    DAILY MX   0.63     7/26/2019
001       Ammonia (nitrogen)   540      lb/d    DAILY MX   673      7/26/2019
001       Ammonia (nitrogen)   0.36     mg/L    7 DA MAX   0.44     7/26/2019
001       Ammonia (nitrogen)   375      lb/d    7 DA MAX   421      7/26/2019
001       Ammonia (nitrogen)   0.52     mg/L    DAILY MX   0.92     8/5/2019
001       Ammonia (nitrogen)   540      lb/d    DAILY MX   901      8/5/2019
001       Ammonia (nitrogen)   0.37     mg/L    7 DA MAX   0.48     8/7/2019
001       Ammonia (nitrogen)   385      lb/d    7 DA MAX   460      8/7/2019
001       Ammonia (nitrogen)   0.52     mg/L    DAILY MX   0.92     8/11/2019
001       Ammonia (nitrogen)   540      lb/d    DAILY MX   911      8/11/2019
001       Free Cyanide         0.0088   mg/L    DAILY MX   0.16     8/12/2019
001       Free Cyanide         9.9      lb/d    DAILY MX   178.8    8/12/2019
001       Ammonia (nitrogen)   0.52     mg/L    DAILY MX   1        8/12/2019
001       Ammonia (nitrogen)   540      lb/d    DAILY MX   1117     8/12/2019
011       Total Cyanide        21       lb/d    DAILY MX   136      8/12/2019
001       Free Cyanide         0.0088   mg/L    DAILY MX   0.22     8/13/2019
001       Free Cyanide         9.9      lb/d    DAILY MX   244.9    8/13/2019
001       Ammonia (nitrogen)   0.52     mg/L    DAILY MX   0.8      8/13/2019
001       Ammonia (nitrogen)   540      lb/d    DAILY MX   891      8/13/2019
011       Total Cyanide        21       lb/d    DAILY MX   188      8/13/2019
001       Free Cyanide         0.0088   mg/L    DAILY MX   0.106    8/14/2019
001       Free Cyanide         9.9      lb/d    DAILY MX   104.9    8/14/2019
001       Ammonia (nitrogen)   0.52     mg/L    DAILY MX   0.57     8/14/2019
001       Ammonia (nitrogen)   540      lb/d    DAILY MX   562      8/14/2019


                                          26
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 27 of 43


                                                                     DMR        Noncompliance
                                            Limit    Type of         Sample     Date
Outfall   Pollutant               Limit     Unit     Limit           Value      (approximate)
001       Ammonia (nitrogen)      0.37      mg/L     7 DA MAX        0.65       8/14/2019
001       Ammonia (nitrogen)      385       lb/d     7 DA MAX        679        8/14/2019
011       Total Cyanide           21        lb/d     DAILY MX        138        8/14/2019
001       Free Cyanide            0.0088    mg/L     DAILY MX        0.1252     8/15/2019
001       Free Cyanide            9.9       lb/d     DAILY MX        116.3      8/15/2019
001       Ammonia (nitrogen)      0.52      mg/L     DAILY MX        0.81       8/15/2019
001       Ammonia (nitrogen)      540       lb/d     DAILY MX        854        8/15/2019
011       Total Cyanide           21        lb/d     DAILY MX        110        8/15/2019
001       Free Cyanide            0.0088    mg/L     DAILY MX        0.0119     8/16/2019
001       Free Cyanide            9.9       lb/d     DAILY MX        12.4       8/16/2019
001       Ammonia (nitrogen)      0.52      mg/L     DAILY MX        0.53       8/16/2019
001       Ammonia (nitrogen)      540       lb/d     DAILY MX        554        8/16/2019
011       Total Cyanide           21        lb/d     DAILY MX        35         8/16/2019
001       Ammonia (nitrogen)      0.52      mg/L     DAILY MX        0.53       8/17/2019
011       Total Cyanide           21        lb/d     DAILY MX        33.3       8/17/2019
001       Ammonia (nitrogen)      0.37      mg/L     7 DA MAX        0.49       8/21/2019
001       Ammonia (nitrogen)      385       lb/d     7 DA MAX        488        8/21/2019
001       Free Cyanide            0.0044    mg/L     MO AVG          0.03       8/31/2019
001       Free Cyanide            5         lb/d     MO AVG          29.2       8/31/2019
001       Ammonia (nitrogen)      0.37      mg/L     7 DA MAX        0.39       8/31/2019
001       Ammonia (nitrogen)      85        lb/d     7 DA MAX        401        8/31/2019


       156.    A violation of a weekly or monthly limit constitutes a violation on each day

included in that week or month. For example, a violation of a weekly standard constitutes a

violation lasting seven days.




                                               27
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 28 of 43


       157.    The Steel Mill’s effluent limitation violations are continuous, ongoing and present

a continuing likelihood of recurrence.

Reporting Requirement Violations

       158.    Defendants have violated and continue to violate the notification and reporting

requirements in Part I.C. of the Permit.

       159.    Defendants do not have procedures and practices in place to comply with its

notification and reporting requirements found in Part I.C. of the Permit.

       160.    Below is a non-inclusive list of numerical effluent limit exceedances for which

Defendants failed to timely notify IDEM as required by Part I.C. of the Permit. This list includes

the exceedances that resulted from the discharges in August 2019 described above.

                                                                            Noncompliance
                                                          Type of           Date
        Outfall Pollutant                                 Limit             (approximate)
                Noel Statre 7Day Chronic
        001     Ceriodaphnia                              MINIMUM           6/30/2015
                Toxicity [chronic], Ceriodaphnia
        001     dubia                                     MAXIMUM 6/30/2015
                LC50 Static Renewal 48Hr Acute
        001     Ceriodaphnia dubia                        MINIMUM           10/13/2015
                Toxicity [acute], Ceriodaphnia
        001     dubia                                     MAXIMUM 10/13/2015
        001        Ammonia (nitrogen)                     7 DA MAX          2/28/2016
        001        Ammonia (nitrogen)                     7 DA MAX          2/28/2016
                   Noel Statre 7Day Chronic
        001        Ceriodaphnia                           MINIMUM           3/31/2016
                   Toxicity [chronic], Ceriodaphnia
        001        dubia                                  MAXIMUM 3/31/2016
        001        Ammonia (nitrogen)                     7 DA MAX          8/30/2016
        001        Ammonia (nitrogen)                     7 DA MAX          8/30/2016
        001        Phenolics, total recoverable           DAILY MX          9/12/2017
        001        Ammonia (nitrogen)                     DAILY MX          8/5/2019
        001        Ammonia (nitrogen)                     DAILY MX          8/5/2019

                                                  28
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 29 of 43


                                                        Noncompliance
                                             Type of    Date
       Outfall Pollutant                     Limit      (approximate)
       001     Ammonia (nitrogen)            DAILY MX   8/11/2019
       001     Ammonia (nitrogen)            DAILY MX   8/11/2019
       001     Free Cyanide                  DAILY MX   8/12/2019
       001     Free Cyanide                  DAILY MX   8/12/2019
       001     Ammonia (nitrogen)            DAILY MX   8/12/2019
       001     Ammonia (nitrogen)            DAILY MX   8/12/2019
       011     Total Cyanide                 DAILY MX   8/12/2019
       001     Free Cyanide                  DAILY MX   8/13/2019
       001     Free Cyanide                  DAILY MX   8/13/2019
       001     Ammonia (nitrogen)            DAILY MX   8/13/2019
       001     Ammonia (nitrogen)            DAILY MX   8/13/2019
       011     Total Cyanide                 DAILY MX   8/13/2019
       001     Free Cyanide                  DAILY MX   8/14/2019
       001     Free Cyanide                  DAILY MX   8/14/2019
       001     Ammonia (nitrogen)            DAILY MX   8/14/2019
       001     Ammonia (nitrogen)            DAILY MX   8/14/2019
       001     Ammonia (nitrogen)            7 DA MAX   8/14/2019
       001     Ammonia (nitrogen)            7 DA MAX   8/14/2019
       011     Total Cyanide                 DAILY MX   8/14/2019
       001     Ammonia (nitrogen)            7 DA MAX   8/21/2019
       001     Ammonia (nitrogen)            7 DA MAX   8/21/2019
       001     Free Cyanide                  MO AVG     8/31/2019
       001     Free Cyanide                  MO AVG     8/31/2019
       001     Ammonia (nitrogen)            7 DA MAX   8/31/2019
       001     Ammonia (nitrogen)            7 DA MAX   8/31/2019




                                     29
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 30 of 43


       161.    Below is a non-inclusive list of numerical effluent limit exceedances for which

Defendants failed to submit the written report required by Part I.C.3 of the Permit. This list

includes the exceedances that resulted from the incidents in August 2019 described above.

                                                                          Noncompliance
                                                          Type of         Date
         Outfall Pollutant                                Limit           (approximate)
                 Noel Statre 7Day Chronic
         001     Ceriodaphnia                             MINIMUM         6/30/2015
                 Toxicity [chronic], Ceriodaphnia
         001     dubia                                    MAXIMUM 6/30/2015
                 LC50 Static Renewal 48Hr Acute
         001     Ceriodaphnia dubia                       MINIMUM         10/13/2015
                 Toxicity [acute], Ceriodaphnia
         001     dubia                                    MAXIMUM 10/13/2015
         001       Ammonia (nitrogen)                     7 DA MAX        2/28/2016
         001       Ammonia (nitrogen)                     7 DA MAX        2/28/2016
                   Noel Statre 7Day Chronic
         001       Ceriodaphnia                           MINIMUM         3/31/2016
                   Toxicity [chronic], Ceriodaphnia
         001       dubia                                  MAXIMUM 3/31/2016
         001       Ammonia (nitrogen)                     7 DA MAX        8/30/2016
         001       Ammonia (nitrogen)                     7 DA MAX        8/30/2016
         001       Phenolics, total recoverable           DAILY MX        9/12/2017
         001       Ammonia (nitrogen)                     DAILY MX        8/11/2019
         001       Ammonia (nitrogen)                     DAILY MX        8/11/2019
         001       Free Cyanide                           DAILY MX        8/12/2019
         001       Free Cyanide                           DAILY MX        8/12/2019
         001       Ammonia (nitrogen)                     DAILY MX        8/12/2019
         001       Ammonia (nitrogen)                     DAILY MX        8/12/2019
         011       Total Cyanide                          DAILY MX        8/12/2019
         001       Free Cyanide                           DAILY MX        8/13/2019
         001       Free Cyanide                           DAILY MX        8/13/2019
         001       Ammonia (nitrogen)                     DAILY MX        8/13/2019
         001       Ammonia (nitrogen)                     DAILY MX        8/13/2019
                                                  30
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 31 of 43


                                                                          Noncompliance
                                                          Type of         Date
        Outfall Pollutant                                 Limit           (approximate)
        011        Total Cyanide                          DAILY MX        8/13/2019
        001        Free Cyanide                           DAILY MX        8/14/2019
        001        Free Cyanide                           DAILY MX        8/14/2019
        001        Ammonia (nitrogen)                     DAILY MX        8/14/2019
        001        Ammonia (nitrogen)                     DAILY MX        8/14/2019
        001        Ammonia (nitrogen)                     7 DA MAX        8/14/2019
        001        Ammonia (nitrogen)                     7 DA MAX        8/14/2019
        011        Total Cyanide                          DAILY MX        8/14/2019
        001        Ammonia (nitrogen)                     7 DA MAX        8/21/2019
        001        Ammonia (nitrogen)                     7 DA MAX        8/21/2019
        001        Free Cyanide                           MO AVG          8/31/2019
        001        Free Cyanide                           MO AVG          8/31/2019
        001        Ammonia (nitrogen)                     7 DA MAX        8/31/2019
        001        Ammonia (nitrogen)                     7 DA MAX        8/31/2019


       162.    Defendants’ violations of their notification and reporting requirements are

continuous, ongoing, and present a continuing likelihood of recurrence.

Affirmative Duty Violations

       163.    Defendants have violated and continue to violate their duty to, at all times, to

maintain in good working order and efficiently operate all facilities and systems for the

collection and treatment of pollutants, which are installed or used by the Steel Mill, and which

are necessary for achieving compliance with the terms and conditions of the Permit.

       164.    The Steel Mill’s numerous violations of Narrative Water Quality Standards and

numeric effluent limitations were caused by a failure to maintain the Steel Mill and all

equipment in good working order.

                                                31
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 32 of 43


       165.    Below is a non-inclusive list of exceedances of numerical effluent limits caused

by failures to maintain the Steel Mill in good working order. This list includes the exceedances

that resulted from the incidents in August 2019 described in detail above.

                                                                         Noncompliance
                                                         Type of         Date
        Outfall Pollutant                                Limit           (approximate)
                Noel Statre 7Day Chronic
        001     Ceriodaphnia                             MINIMUM         6/30/2015
                Toxicity [chronic], Ceriodaphnia
        001     dubia                                    MAXIMUM 6/30/2015
                LC50 Static Renewal 48Hr Acute
        001     Ceriodaphnia dubia                       MINIMUM         10/13/2015
                Toxicity [acute], Ceriodaphnia
        001     dubia                                    MAXIMUM 10/13/2015
        001       Ammonia (nitrogen)                     DAILY MX        2/25/2016
        001       Ammonia (nitrogen)                     DAILY MX        2/28/2016
        001       Ammonia (nitrogen)                     7 DA MAX        2/28/2016
        001       Ammonia (nitrogen)                     7 DA MAX        2/28/2016
                  Noel Statre 7Day Chronic
        001       Ceriodaphnia                           MINIMUM         3/31/2016
                  Toxicity [chronic], Ceriodaphnia
        001       dubia                                  MAXIMUM 3/31/2016
        001       Ammonia (nitrogen)                     DAILY MX        8/16/2016
        001       Ammonia (nitrogen)                     DAILY MX        8/29/2016
        001       Ammonia (nitrogen)                     DAILY MX        8/29/2016
        001       Ammonia (nitrogen)                     7 DA MAX        8/30/2016
        001       Ammonia (nitrogen)                     7 DA MAX        8/30/2016
        001       Ammonia (nitrogen)                     7 DA MAX        8/6/2017
        001       Ammonia (nitrogen)                     7 DA MAX        8/6/2017
        001       Ammonia (nitrogen)                     DAILY MX        8/6/2017
        001       Ammonia (nitrogen)                     DAILY MX        8/6/2017
        001       Phenolics, total recoverable           DAILY MX        9/12/2017
        001       Ammonia (nitrogen)                     7 DA MAX        2/26/2018
        001       Temperature, water deg. fahrenheit     DAILY MX        2/27/2018
                                                 32
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 33 of 43


                                                               Noncompliance
                                                    Type of    Date
       Outfall Pollutant                            Limit      (approximate)
       001     Temperature, water deg. fahrenheit   DAILY MX   2/28/2018
       011     Oil and grease, hexane extr method   DAILY MX   3/18/2018
       111     2,3,7,8-Tetrachlorodibenzofuran      DAILY MX   4/10/2018
       001     Ammonia (nitrogen)                   7 DA MAX   5/21/2018
       001     Ammonia (nitrogen)                   7 DA MAX   5/21/2018
       111     2,3,7,8-Tetrachlorodibenzofuran      DAILY MX   7/13/2018
       001     Ammonia (nitrogen)                   DAILY MX   7/26/2019
       001     Ammonia (nitrogen)                   DAILY MX   7/26/2019
       001     Ammonia (nitrogen)                   7 DA MAX   7/26/2019
       001     Ammonia (nitrogen)                   7 DA MAX   7/26/2019
       001     Ammonia (nitrogen)                   DAILY MX   8/5/2019
       001     Ammonia (nitrogen)                   DAILY MX   8/5/2019
       001     Ammonia (nitrogen)                   7 DA MAX   8/7/2019
       001     Ammonia (nitrogen)                   7 DA MAX   8/7/2019
       001     Ammonia (nitrogen)                   DAILY MX   8/11/2019
       001     Ammonia (nitrogen)                   DAILY MX   8/11/2019
       001     Free Cyanide                         DAILY MX   8/12/2019
       001     Free Cyanide                         DAILY MX   8/12/2019
       001     Ammonia (nitrogen)                   DAILY MX   8/12/2019
       001     Ammonia (nitrogen)                   DAILY MX   8/12/2019
       011     Total Cyanide                        DAILY MX   8/12/2019
       001     Free Cyanide                         DAILY MX   8/13/2019
       001     Free Cyanide                         DAILY MX   8/13/2019
       001     Ammonia (nitrogen)                   DAILY MX   8/13/2019
       001     Ammonia (nitrogen)                   DAILY MX   8/13/2019
       011     Total Cyanide                        DAILY MX   8/13/2019
       001     Free Cyanide                         DAILY MX   8/14/2019

                                          33
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 34 of 43


                                                        Noncompliance
                                             Type of    Date
       Outfall Pollutant                     Limit      (approximate)
       001     Free Cyanide                  DAILY MX   8/14/2019
       001     Ammonia (nitrogen)            DAILY MX   8/14/2019
       001     Ammonia (nitrogen)            DAILY MX   8/14/2019
       001     Ammonia (nitrogen)            7 DA MAX   8/14/2019
       001     Ammonia (nitrogen)            7 DA MAX   8/14/2019
       011     Total Cyanide                 DAILY MX   8/14/2019
       001     Free Cyanide                  DAILY MX   8/15/2019
       001     Free Cyanide                  DAILY MX   8/15/2019
       001     Ammonia (nitrogen)            DAILY MX   8/15/2019
       001     Ammonia (nitrogen)            DAILY MX   8/15/2019
       011     Total Cyanide                 DAILY MX   8/15/2019
       001     Free Cyanide                  DAILY MX   8/16/2019
       001     Free Cyanide                  DAILY MX   8/16/2019
       001     Ammonia (nitrogen)            DAILY MX   8/16/2019
       001     Ammonia (nitrogen)            DAILY MX   8/16/2019
       011     Total Cyanide                 DAILY MX   8/16/2019
       001     Ammonia (nitrogen)            DAILY MX   8/17/2019
       011     Total Cyanide                 DAILY MX   8/17/2019
       001     Ammonia (nitrogen)            7 DA MAX   8/21/2019
       001     Ammonia (nitrogen)            7 DA MAX   8/21/2019
       001     Free Cyanide                  MO AVG     8/31/2019
       001     Free Cyanide                  MO AVG     8/31/2019
       001     Ammonia (nitrogen)            7 DA MAX   8/31/2019
       001     Ammonia (nitrogen)            7 DA MAX   8/31/2019




                                     34
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 35 of 43


       166.     Defendants’ violations of the duty to maintain the Steel Mill in good working

order in accordance with Part II.B of the Permit are continuous, ongoing, and present a

continuing likelihood of recurrence.

                                     CLAIMS FOR RELIEF

                 COUNT 1: Violations of NPDES Permit Effluent Limitation

       167.     Plaintiffs re-allege paragraphs 1 through 166 above and incorporate them by

reference into Count 1.

       168.     Section 301 of the Clean Water Act prohibits the “discharge of any pollutant by

any person” into navigable waters except in compliance with the terms and conditions of a

NPDES permit. 33 U.S.C. § 1311(a).

       169.     At all relevant times, the Steel Mill has discharged pollutants into the East Arm of

the Little Calumet River, which is a navigable water, through Outfalls 001, 011, and 111.

       170.     At all relevant times, the Steel Mill has been subject to a NPDES permit that,

among other things, imposes numerical effluent limitations on discharges from Outfalls 001,

011, and 111.

       171.     Between January 1, 2015 until the date of this Complaint, the Steel Mill exceeded

the Permit’s numerical effluent limitations governing Outfalls 001, 011, and 111 on at least 88

occasions. See ¶¶ 155 (table of violations).

       172.     The Steel Mill’s numerical effluent exceedances between January 1, 2015 to

present includes excessive discharges of Total Cyanide, Free Cyanide, Nitrogen-Ammonia, Total

Suspended Solids, Biological Oxygen Demand, Temperature, 2,3,7,8-Tetrachlorodibenzofuran,

Oil and Grease, Phenolics, and violations of Whole Effluent Toxicity standards.

       173.     Each Defendant is a “person” as defined by 33 U.S. § 1362(5) that is responsible

for the Steel Mill’s discharges in excess of the effluent limitations in the Permit.
                                                 35
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 36 of 43


       174.    Each of the Steel Mill’s numerical effluent limitation exceedances constitute

separate violations of a term or condition of a NPDES permit and Section 301 of the Clean

Water Act, 33 U.S.C. § 1311(a), and are actionable under Section 505 of the Clean Water Act,

33 U.S.C. § 1365(a).

       175.    The Steel Mill’s numerical effluent limitations are ongoing and present a

continuing likelihood of recurrence unless enjoined by this Court.

       176.    Pursuant to Sections 309 and 505 of the Clean Water Act, 33 U.S.C. §§ 1319 and

1365, and 40 C.F.R. §§ 19.1-19.4, Defendants are liable for civil penalties of up to $37,500 per

day for each violation occurring from January 12, 2009 through November 2, 2015, and $52,414

per day for each violation occurring after November 2, 2015. 33 U.S.C. §§ 1311, 1365; 40

C.F.R. §§ 19.1-19.4.

        COUNT 2: Violations of NPDES Permit Narrative Water Quality Standards

       177.    Plaintiffs re-allege paragraphs 1 through 166 above and incorporate them by

reference into Count 2.

       178.    Section 301 of the Clean Water Act prohibits the “discharge of any pollutant by

any person” into navigable waters except in compliance with the terms and conditions of a

NPDES permit. 33 U.S.C. § 1311(a).

       179.    At all relevant times, the Steel Mill has discharged pollutants into the East Arm of

the Little Calumet River, which is a navigable water, through Outfalls 001, 011, and 111.

       180.    At all relevant times, the Steel Mill has been subject to a NPDES permit that,

among other things, imposes narrative water quality standards on all discharges from Outfalls

001, 011, and 111. Those Narrative Water Quality Standards include prohibitions on discharges

of pollutants in amounts sufficient to be acutely toxic to, or to otherwise severely injure or kill

aquatic life, other animals, plants, or humans, and on discharges that produce color.
                                                  36
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 37 of 43


       181.    The Steel Mill has violated the Narrative Water Quality Standards in its Permit on

at least three occasions, including as a result of the August 4-5, 2019 Recycle System shutdown,

the August 11-16, 2019 pump station shutdown, and the October 2019 cloudy water discharge.

See ¶¶ 78-126, 153.

       182.    Each Defendant is a “person” as defined by 33 U.S. § 1362(5) responsible for the

Steel Mill’s violations of the Permit’s Narrative Water Quality Standards.

       183.    Each of the Steel Mill’s violations of the Permit’s narrative water quality

standards constitute separate violations of a term or condition of a NPDES permit and Section

301 of the Clean Water Act, 33 U.S.C. § 1311(a), and are actionable under Section 505 of the

Clean Water Act, 33 U.S.C. § 1365(a).

       184.    The Steel Mill’s violations of the Permit’s narrative water quality standards are

ongoing and present a continuing likelihood of recurrence unless enjoined by this Court.

       185.    Pursuant to Sections 309 and 505 of the Clean Water Act, 33 U.S.C. §§ 1319 and

1365, and 40 C.F.R. §§ 19.1-19.4, Defendants are liable for civil penalties of up to $37,500 per

day for each violation occurring from January 12, 2009 through November 2, 2015, and $52,414

per day for each violation occurring after November 2, 2015. 33 U.S.C. §§ 1311, 1365; 40

C.F.R. §§ 19.1-19.4.

              COUNT 3: Violations of NPDES Permit Reporting Requirements

       186.    Plaintiffs re-allege paragraphs 1 through 166 above and incorporate them by

reference into Count 3.

       187.    A person violates Section 301 of the Clean Water Act, 33 U.S.C. § 1311(a), when

they cause a violation of a term or condition or limitation in an NPDES permit.

       188.    Each Defendant is a “person” as defined by 33 U.S. § 1362(5).



                                                37
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 38 of 43


       189.    Part I.C of the Steel Mill’s Permit requires Defendants to notify IDEM when the

Steel Mill violates a term or condition or limitation of the Permit.

       190.    Part I.C of the Steel Mill’s Permit requires Defendants to submit a noncompliance

report to IDEM within 5 days of initially reporting such noncompliance to IDEM.

       191.    Part I.C of the Steel Mill’s Permit requires Defendants to notify potentially

affected downstream users “upon discovery” of a spill that may damage the waters of the State of

Indiana.

       192.    Defendants have violated and are in violation of the Permit’s reporting

requirements. See ¶¶ 160-161 (table of violations).

       193.    Defendants’ failures to notify or submit reports in accordance with Part I.C. of the

Permit constitute violations of a term or condition or limitation of the Permit and Section 301 of

the Clean Water Act, 33 U.S.C. § 1311, and are actionable under Section 505 of the Clean Water

Act, 33 U.S.C. § 1365(a).

       194.    Defendants’ violations of the Permit’s notification and reporting requirements are

ongoing and present a continuing likelihood of recurrence unless enjoined by this Court.

       195.    Pursuant to Sections 309 and 505 of the Clean Water Act, 33 U.S.C. §§ 1319 and

1365, and 40 C.F.R. §§ 19.1-19.4, Defendants are liable for civil penalties of up to $37,500 per

day for each violation occurring from January 12, 2009 through November 2, 2015 and $52,414

per day for each violation occurring after November 2, 2015. 33 U.S.C. §§ 1311, 1365; 40

C.F.R. §§ 19.1-19.4.

      COUNT 4: Violations of Duty to Mitigate Noncompliance and Duty to Conduct
             Accelerated Monitoring During Periods of Noncompliance

       196.    Plaintiffs re-allege paragraphs 1 through 166 above and incorporate them by

reference into Count 4.


                                                 38
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 39 of 43


       197.    A person violates Section 301 of the Clean Water Act, 33 U.S.C. § 1311(a), when

they cause a violation of a term or condition or limitation in an NPDES permit.

       198.    Each Defendant is a “person” as defined by 33 U.S. § 1362(5).

       199.    Part II.A.2 of the Steel Mill’s Permit requires Defendants to take all reasonable

steps to minimize or correct any adverse impact on the environment resulting from

noncompliance with the Permit.

       200.    Part II.A.2 of the Permit requires that, during periods of noncompliance,

Defendants must conduct accelerated or additional monitoring for the affected parameters, as

appropriate or requested by IDEM, to determine the nature and impact of the noncompliance.

       201.    On at least two occasions, Defendants failed to mitigate noncompliance and

conduct accelerated or additional monitoring during periods of noncompliance as required by

Part II.A.2 of the Permit. See ¶¶ 78-100 (August 4-5, 2019), 101-126 (August 11-16, 2019).

       202.    Defendants’ failures to mitigate noncompliance and conduct accelerated or

additional monitoring during periods of noncompliance in accordance with Part II.A.2 of the

Permit constitute a violation of a term or condition or limitation of the Permit and Section 301 of

the Clean Water Act, 33 U.S.C. § 1311, and are actionable under Section 505 of the Clean Water

Act, 33 U.S.C. § 1365(a).

       203.    Defendants’ violations of the Permit’s duty to mitigate noncompliance and

conduct accelerated or additional monitoring during periods of noncompliance are ongoing and

present a continuing likelihood of recurrence unless enjoined by this Court.

       204.    Pursuant to Sections 309 and 505 of the Clean Water Act, 33 U.S.C. §§ 1319 and

1365, and 40 C.F.R. §§ 19.1-19.4, Defendants are liable for civil penalties of up to $37,500 per

day for each violation occurring from January 12, 2009 through November 2, 2015 and $52,414



                                                39
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 40 of 43


per day for each violation occurring after November 2, 2015. 33 U.S.C. §§ 1311, 1365; 40

C.F.R. §§ 19.1-19.4.

         COUNT 5: Violations of Duty to Maintain Facility in Good Working Order

       205.    Plaintiffs re-allege paragraphs 1 through 166 above and incorporate them by

reference into Count 5.

       206.    A person violates Section 301 of the Clean Water Act, 33 U.S.C. § 1311(a), when

they cause a violation of a term or condition or limitation in an NPDES permit.

       207.    Each Defendant is a “person” as defined by 33 U.S. § 1362(5).

       208.    Part II.B of the Steel Mill’s Permit requires Defendants to, at all times, maintain

the Steel Mill in good working order and efficiently operate all facilities, equipment, and systems

for the collection and treatment of pollutants, which are installed or used by the Steel Mill and

which are necessary for achieving compliance with the term and conditions of its Permit.

       209.    On at least 27 occasions, Defendants failed to maintain in good working order and

efficiently operate their facility, equipment, and systems at the Steel Mill for the collection and

treatment of pollutants. See e.g., ¶¶ 78-100 (August 4-5, 2019 incident), 101-126 (August 11-16,

2019 fish kill); ¶¶ 163-165 (table of violations).

       210.    Defendants’ failures to maintain in good working order and efficiently operate

their facility, equipment, and systems at the Steel Mill for the collection and treatment of

pollutants in accordance with Part II.B of the constitute violations of a term or condition or

limitation of the Permit and Section 301 of the Clean Water Act, 33 U.S.C. § 1311, and are

actionable under Section 505 of the Clean Water Act, 33 U.S.C. § 1365(a).

       211.    Defendants’ violations of the Permit’s duty to maintain in good working order and

efficiently operate the Steel Mill are ongoing and present a continuing likelihood of recurrence

unless enjoined by this Court.
                                                     40
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 41 of 43


        212.       Pursuant to Sections 309 and 505 of the Clean Water Act, 33 U.S.C. §§ 1319 and

1365, and 40 C.F.R. §§ 19.1-19.4, Defendants are liable for civil penalties of up to $37,500 per

day for each violation occurring from January 12, 2009 through November 2, 2015 and $52,414

per day for each violation occurring after November 2, 2015. 33 U.S.C. §§ 1311, 1365; 40

C.F.R. §§ 19.1-19.4.

                                        RELIEF REQUESTED

        WHEREFORE, the Plaintiffs respectfully request that this Court grant the following

relief with regard to the Defendants’ significant and ongoing violations of law:

        A.         Declare that Defendants have violated and are in violation of the Clean Water Act

and NPDES Permit No. IN0000175.

        B.         Issue a permanent injunction requiring Defendants to cease discharging pollutants

from the Steel Mill into the East Arm of the Little Calumet River unless and only to the extent

authorized by the Clean Water Act and NPDES Permit No. IN0000175.

        C.         Issue a permanent injunction requiring Defendants to undertake all actions

necessary to ensure full compliance with NPDES Permit No. IN0000175 and all applicable

requirements of the Clean Water Act.

        D.         Order Defendants to pay civil penalties for each violation until the Defendants

achieve full compliance or until this lawsuit is resolved, pursuant to Section 309(d) of the Clean

Water Act. 33 U.S.C. § 1319(d); 28 U.S.C. § 2461; 40 C.F.R. §§ 19.1–19.4.

        E.         Award Plaintiffs their costs of litigation, including attorneys’ fees and expert fees

pursuant to Section 505(d) of the Clean Water Act, 33 U.S.C. § 1365(d).

        F.         Grant such other relief as the Court deems just, reasonable, equitable, and in the

public interest.



                                                    41
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 42 of 43


   DATED: December 11, 2019        Respectfully submitted,



                                   /s/ Robert Michaels
                                   Howard Learner
                                   Robert Michaels
                                   Kiana Courtney
                                   Environmental Law & Policy Center
                                   35 East Wacker Drive Suite 1600
                                   Chicago, IL 60601
                                   (312) 673-6500
                                   HLearner@elpc.org
                                   RMichaels@elpc.org
                                   KCourtney@elpc.org

                                   Jeffrey Hammons
                                   Environmental Law & Policy Center
                                   1440 G Street NW
                                   Washington, DC 20005
                                   (785) 217-5722
                                   JHammons@elpc.org

                                   Attorneys for Plaintiffs Environmental Law &
                                   Policy Center and Hoosier Environmental Council




                                     42
USDC IN/ND case 2:19-cv-00473-PPS-JPK document 1 filed 12/11/19 page 43 of 43


                                  CERTIFICATE OF SERVICE

       I hereby certify that on December 11, 2019, I caused copies of Plaintiffs’ Complaint and

all exhibits to be hand-delivered to and/or served by first class mail, postage prepaid on:

       ArcelorMittal Burns Harbor LLC
       250 W. U.S. Highway 12
       Burns Harbor, IN 46304
       (first class mail)

       ArcelorMittal USA LLC
       One South Dearborn
       Chicago, IL 60603
       (hand delivery)

       ArcelorMittal Burns Harbor LLC
       C T CORPORATION SYSTEM
       150 West Market Street, Suite 800
       Indianapolis, IN 46204
       (first class mail)

       ArcelorMittal USA LLC
       C T CORPORATION SYSTEM
       150 West Market Street, Suite 800
       Indianapolis, IN 46204
       (first class mail)


                                              /s/ Robert Michaels
                                              Robert Michaels
                                              Environmental Law & Policy Center



                                              Attorney for Plaintiffs Environmental Law & Policy
                                              Center and Hoosier Environmental Council




                                                 43
